Citation Nr: 0703331	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for recurrent 
headaches.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural history

In an August 2003 rating decision, the RO, in pertinent part, 
denied service connection for depressive disorder and 
headaches.  The veteran submitted a notice of disagreement 
(NOD) as to that decision in September 2003; a statement of 
the case (SOC) was issued by the RO in August 2004; and a 
timely substantive appeal was received in September 2004.

In a March 2004 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  A NOD was received as 
to that decision in September 2004; a SOC was promulgated in 
March 2005; and a substantive appeal was received in April 
2005.

The veteran provided testimony at a hearing before a Decision 
Review Officer at the RO in July 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In July 2006, the Board remanded this case to comply with the 
veteran's request for a videoconference hearing before a 
Veterans Law Judge.  However, in an August 2006 statement, 
the veteran withdrew her hearing request.  See 38 C.F.R. 
§§ 20.702(e) and 20.704(e) (2006).

Issues not on appeal

For reasons detailed in the July 2006 remand, the Board 
concluded that the veteran had not perfected an appeal as to 
the issues of service connection for refractory anemia; 
myelodysplastic syndrome; L4 spondylosis; and flash burns of 
the eyes.  
See the July 3, 2006 Board decision, page 2.

In the same August 2006 statement in which she withdrew her 
hearing request, the veteran indicated that she still desired 
service connection for these disabilities.  
It therefore appears she wishes to reopen these previously 
denied and unappealed claims.  In fact, the RO issued a 
deferred rating decision which indicated that the RO had 
begun development of those claims.  Because the documents 
assembled for the Board's review do not show that the 
veteran's application to reopen those claims has been 
formally adjudicated, those issues are not currently in 
appellate status.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has PTSD.

2.  The medical and other evidence of record is against a 
finding that the veteran's currently diagnosed depressive 
disorder is causally related to her military service.

3.  The medical and other evidence of record is against a 
finding that the veteran experienced recurrent headaches 
during active service, and that her current headache disorder 
is causally related to such service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Service connection is not warranted for recurrent 
headaches.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that she has an acquired 
psychiatric disorder, to include PTSD, due to incidents that 
occurred during her active service.  In addition, the veteran 
maintains that she developed recurrent headaches during 
active service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the veteran was sent pre-adjudication 
notice regarding her psychiatric disorder by letters dated in 
April 2002 and February 2003, and a June 2003 letter 
regarding her headache claim.  All of these letters were 
clearly prior to the August 2003 rating decision.  She was 
also sent pre-adjudication notice with respect to her PTSD 
claim in January 2004, which is clearly prior to the March 
2004 rating decision that adjudicated the claim.  

For the reasons detailed below, the Board finds that, through 
these letters, the veteran has been amply informed of what is 
required of her and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Here, the April 2002 letter informed the 
veteran that to establish service connection for the claimed 
disabilities there had to be competent medical evidence that 
she currently had the disabilities, and that she had had 
continuing, on-going disability since service.  The 
subsequent February 2003 letter stated that to establish 
service connection there needed to be evidence of a current 
disability and medical evidence that the disabilities were 
incurred in or aggravated by service.  In addition, the 
January 2004 letter stated that VA needed specific details of 
the incident(s) that resulted in PTSD, as well as medical 
records showing the claimed condition.

The Board further notes that the veteran has actively 
participated in the processing of this case, and the 
statements and hearing testimony submitted in support of her 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The April 2002, 
February 2003, June 2003, and January 2004 letters all 
contained language to the effect VA would obtain evidence in 
the custody of the Federal government, and that it would make 
reasonable efforts to obtain relevant private records.  In 
addition, the June 2003 and January 2004 letters indicated it 
was ultimately the veteran's responsibility to make sure VA 
received the relevant records.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The Board observes that all of the 
aforementioned letters contained language indicating the 
veteran should identify any relevant evidence she wanted VA 
to request on her behalf, and that she should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
as already noted, the June 2003 and January 2004 letters 
informed the veteran that while VA would request private 
records, it was ultimately her responsibility to make sure VA 
received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  In pertinent part, the January 2004 letter stated 
that "[i]f there is any other evidence or information you 
think will support your claim, please let us know."  (Page 
4).  This satisfies the requirement that VA inform the 
veteran to "give us everything you've got pertaining to your 
claim".  See 38 C.F.R. § 3.159(b)(1).  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements(2) and (3) are in dispute, 
and were addressed by the VCAA letters noted above.  The 
Board acknowledges that no notification was provided to the 
veteran regarding elements (4) and (5), degree of disability 
and effective date of service connection.  However, in the 
absence of a grant of service connection, these matters are 
moot.  Consequently, any deficiency regarding elements (4) 
and (5) constitutes harmless error.

In view of the foregoing, the Board finds that the veteran 
was notified of and was aware of the evidence needed to 
substantiate her claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, as well 
as post-service medical records to include records from the 
Social Security Administration (SSA).  In addition, the 
veteran was accorded VA psychiatric examinations in February 
2003 and February 2004, as well as an additional examination 
in February 2003 which included findings regarding her 
headaches.  

Although no competent medical opinion was provided regarding 
the etiology of the veteran's current headaches, the Board 
concludes that no such development is warranted in this case.  
Simply put, the outcome of the headaches claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service incurrence 
or aggravation of the claimed disability, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The Board also observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of her appeal, to 
include at the July 2004 RO hearing.  As detailed in the 
Introduction, the veteran has withdrawn her request for a 
Board hearing in conjunction with this appeal.

Accordingly, the Board will move on to a decision on the 
merits.



1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. §3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2006).  



Analysis

PTSD

Initially, the Board observes that even though the veteran 
has participated in group therapy sessions for PTSD symptoms, 
the competent medical evidence does not include a diagnosis 
of PTSD.  For example, a February 2003 VA examination 
diagnosed depressive disorder, not otherwise specified (NOS); 
gender identity disorder; history of polysubstance abuse and 
dependence, in remission; and borderline personality 
disorder.  The examination did not diagnose PTSD.  Similarly, 
the February 2004 VA psychiatric examination diagnosed 
depressive disorder, NOS; alcohol and drug dependence, in 
remission; and borderline personality disorder.  Moreover, 
the examiner specifically stated that the veteran did not 
meet criteria for PTSD.

Although she has had ample opportunity to do so, the veteran 
has not provided competent medical evidence which indicates 
that she has been diagnosed with PTSD.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

To the extent that the veteran contends that she has PTSD, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For these reasons, the Board finds that the preponderance of 
the competent medical evidence is against a finding that the 
veteran currently has PTSD.  As such, the requirement under 
38 C.F.R. § 3.304(f) that the condition be diagnosed in 
accord with 38 C.F.R. § 4.125(a), as well as Hickson element 
(1), has not been satisfied.  

Therefore, the veteran's PTSD claim fails on that basis.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist]. 

Other acquired psychiatric disability

Turning to the matter of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD, as 
noted above, the veteran was diagnosed with depressive 
disorder, NOS, at both the February 2003 and February 2004 VA 
examination.  As such, Hickson element (1) has been 
satisfied.

The Board observes at this juncture that the veteran has also 
been diagnosed with a personality disorder and polysubstance 
abuse.  However, service connection cannot be established for 
either disability as a matter of law.

Under the law, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(Emphasis added).  Consequently, service connection cannot be 
established for the veteran's personality disorder.

Regarding the post-service medical findings of drug and 
alcohol dependence, the Board notes that with respect to 
claims filed after October 31, 1990, service connection may 
not be granted for such abuse on the basis of service 
incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. § 3.301(a) (2006); VAOPGCPREC 2-98.  

Turning to Hickson element (2), evidence of in-service 
incurrence of disease or injury, the Board will separately 
address disease and injury. 

With respect to disease, the veteran's service medical 
records contain no diagnosis of or treatment for an acquired 
psychiatric disorder during her active service.  In 
particular, the veteran's psychiatric condition was 
clinically evaluated as normal on a March 1975 release from 
active duty examination.

During the February 2004 VA examination, the veteran reported 
an incident in service in which she put her hand through a 
window and cut her wrist.  The veteran indicated that this 
was a suicide attempt, although she stated in the same 
interview that "she got very drunk, and mad at the world, 
and put her arm through the window."  The veteran reported 
to a February 2003 VA orthopedic examiner that she incurred 
an "injury to right forearm occurred in 1973 . . . in a 
depressed state, hit a glass window with his right arm."  
She reported the same during a VA psychiatric examination in 
march 2003, again mentioning that she was intoxicated at the 
time.

The service medical records indicate that the veteran indeed 
lacerated her hand in August 1973, and service connection has 
been granted for multiple lacerations of the right arm and 
hand. However, as noted by the February 2004 VA examiner, 
while the service medical records do mention the laceration 
injury, those records did not refer to it as being a suicide 
attempt.  Indeed, there is no suggestion, aside from the 
veteran's statement decades after the incident, that the 
laceration was the product of a suicide attempt.  Rather, 
there is a suggestion contained in the veteran's own 
statement, quoted above, that alcohol abuse and anger control 
issues were to blame.  A January 1973 service medical record 
characterized the veteran as "drinking fairly heavily" at 
that time, which the veteran does not deny.

Thus, the veteran's intent is significant.  She has indicated 
that the laceration was caused by depression and was a 
suicide attempt.  The service medical records do not indicate 
that such was the motivation, and there is evidence 
indicating that heavy alcohol use and lack of self control 
were the factors behind the injury.  

 In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. 
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Here, the only evidence in the veteran's favor (i.e., that 
the laceration injury in August 1973 was indicative of a 
suicide attempt, which in turn was evidence that a 
psychiatric disability such as depression was present at the 
time) is the veteran's own recent statements.  Those 
statements were made in connection with her claim for 
monetary benefits from VA.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  Moreover, the veteran's statements concerning the 
purported suicide attempt appear to be in conflict with the 
contemporaneous medical records, which do not mention a 
suicide attempt.
  
The Board places greater weight on the utterly negative 
service medical records than it does on the veteran's recent 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].     

In short, the Board finds that no acquired psychiatric 
disability existed in service.

Turning to injury, the veteran alleges psychic injury.  She 
has indicated that she was generally unhappy while in 
military service, starting from the first day.  Indeed, 
during a March 2003 mental disorders examination she stated 
that she was "scared out of my mind" on the bus to boot 
camp.  The Board observes that this description of 
generalized unease and unhappiness appears to be no different 
from her negative descriptions of her life before and after 
service.  The Board does not necessarily disbelieve the 
veteran's statements that she was unhappy during service, as 
many service members may be.  However, this does not amount 
to an injury.

As for specific psychic injuries, the veteran is not a 
veteran of combat and does not claim to be.  She claims that 
while in boot camp, she and other recruits were forced to 
learn knot tying by tying strings around their penises.  She 
also stated that on another occasion an officer threatened to 
put his foot on her genital area.  
[The Board observes by way of clarification that the veteran 
served as a male; she now considers herself to be female, 
although she has not undergone surgery to that end due to 
financial reasons.]   The Board finds these statements to be 
unbelievable.     
 
In view of the foregoing, the Board concludes that Hickson 
element (2) has not been satisfied, and the claim fails on 
that basis.

For the sake of completeness, the Board notes that even if it 
accepted the veteran's account of her purported in-service 
psychic trauma as true, the claim is still denied, because 
there is no competent medical nexus evidence which relates 
the current disability to service; i.e., Hickson element (3) 
is not satisfied.  Rather, both the February 2003 and 
February 2004 VA examiners indicated that her current 
psychiatric disorder was not related to military service.  

The February 2003 VA examiner noted that the veteran's early 
childhood was described as chaotic, complicated by sexual 
trauma and gender identify problems, and that her borderline 
personality disorder and gender identify disorder put her at 
risk for the development of depression in later years.  

The February 2004 VA examiner took note of the veteran's 
purported stressors, but concluded that the veteran's current 
depressive symptoms were most likely the result of a 
combination of her increased reactivity, caused by her 
borderline personality disorder, and stress from prejudicial 
behavior of others in response to her involvement in the 
transgender process, with resulting loss of a job.  

The Board observes that the opinions of both the February 
2003 and February 2004 VA examiners were based upon an 
examination of the veteran, and review of her VA claims 
folder.  As such, the examiners had an adequate foundation 
upon which to base their conclusions.  Further, no competent 
medical opinion is of record which specifically refutes these 
opinions, or which otherwise relates the etiology veteran's 
current psychiatric disorder to her military service.  As 
noted above, the veteran is not competent to ascribe her 
current psychiatric disorder to her military service.  

Consequently, the Board finds that Hickson element (3) is 
also not satisfied in this case.

Conclusion

In conclusion, for the reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  
The benefits sought on appeal are denied.

2.  Entitlement to service connection for chronic headaches.

The law and regulations generally pertaining to service 
connection have been set out above.

Analysis

Hickson element (1) is satisfied, in that there is competent 
medical evidence that the veteran currently experiences 
recurrent headaches.  

Turning to Hickson element (2), evidence of in-service 
incurrence, the service medical records do not indicate any 
treatment for recurrent headaches.  Further, there was no 
indication of any such disability at the time of the 
veteran's March 1975 separation physical examination.  
Consequently, Hickson element (2) is not satisfied, and the 
claim fails on that basis.

For the sake of completeness, the Board will also address 
Hickson element (3).  There is no competent medical opinion 
is of record which relates the veteran's current recurrent 
headaches to active service.  Further, in the absence of any 
in-service findings of the claimed disability, such an 
opinion would be impossible.  

The Board also notes that the medical evidence indicates that 
the headaches are not due to service.  A September 1975 
record indicate that the veteran's headache(s) were due to 
injuries sustained in a recent [post-service] motor vehicle 
accident.  
A 1989 treatment record suggest that the headaches were due 
to or a consequence of the veteran's anemia.  As noted in the 
Introduction, service connection has been denied for 
refractory anemia.

Hickson element (3) has also not been met.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for headaches.  The benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder and PTSD, is 
denied.

Entitlement to service connection for recurrent headaches is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


